 ST. PAUL POSTALEMPLOYEES631which occurred in 1948 and thereafter.'Our order,specifyingthe precise date of the discrimination found as to each individ-ual and the period forwhich back paywas awarded,is consis-tent with the underlying basis for our findings as explicated inour original decision in this case and as here reiterated.For the reasons hereinabove stated, we affirm our Decisionand Order of November 5, 1951, as supplemented and modifiedby thisSupplemental Decision and Order.IT IS HEREBY ORDERED that the complaint herein be, andit hereby is, dismissed as to Angelo Tomeo and that the noticeto all employees,marked"Appendix,"required by the Boardin its Decision and Order to be postedby theRespondent beamended by deleting therefrom the name of Angelo Tomeo.ChairmanHerzog took no part in the consideration of theabove Supplemental Decisionand Order.9At footnote 24 in its Decision and Order the Board said, "Our consideration of suchevidence is not to be taken as a finding that the Respondent committed an unfair laborpractice before March 8,. 1948; in evaluating this evidence we are merely endeavoring toclarify and impart meaning to events which occurred after March 8. 1948 "ST. PAUL POSTAL EMPLOYEES COOPERATIVE CAFETE-RIA COMMITTEEandLOCAL 556, HOTEL, RESTAURANT& CAFETERIA EMPLOYEES UNION, A. F. of L., Petitioner.Case No. 18-RC-1888. June 17, 1953DECISION AND ORDERUpon a petitiondulyfiled under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before James A.Karigan, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston,Murdock, andStyles.Upon the entire record in this case,the Board finds:1.Prior to1945the cafeteria concession in the United StatesPost Office Building in St. Paul, Minnesota,was operated by theDolan Company. In 1945the arrangements governing theoperation of the cafeteria concession by the Dolan Company wereterminated.At that time and in accordance with"Rules andRegulations issued by the Post Office Department For theOperation and Conduct of Post Office Cafeterias in Federal orLeased Buildings,"the St.Paul Postal Employees CooperativeCafeteria Committee,hereinafter called the Committee, wasorganized for the purpose of operating a cafeteria in the base-105 NLRB No. 84. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of the Post Office Building in St. Paul. The regulationsprovide for the operation of a cafeteria under the followingconditions:(1) Thecafeteria shall not be operated for the profit ofanyindividual.2) Suitable space shall be available and it must be con-clusivelyshown that a cafeteria is necessary in the interestof an efficient and economical operation of the PostalService.(3)Allequipment necessary for the operation of a cafe-teria shall be provided by the cafeteria.(4) The cafeteria shall pay for all utilities except heat,water and rent which shall be provided by the Post OfficeDepartment.The cafeteria shall pay all necessary expensesfor repair and maintenance and replacement of equipmentand for maintaining the premises in a clean and sanitarycondition.(5) Thecafeteria shall be managed on a cooperative planby a representative committee of five responsible PostOfficeemployees,who shall be selected by the PostMaster from names nominated by various employeegroups and one member at large.(6) TheCommittee shall manage, supervise and controlthe activities of the cafeteria under the direct supervisionand control of the Post Master who shall be responsible forthe efficient and economical conduct of the business.(7) The Committee shall have full power to employ a man-ager,fix the salaries,hours of service,require allemployees who handle funds to furnish bonds, deposit anddisburse all funds,fix prices for food supplies,see thatpurchases are made in the proper manner and for the bestinterests of all patrons,require the manager to render adailyreport of all receipts,and to fix the profit marginso as to provide for a reasonable reserve.(8) The operation of the cafeteria shall be thoroughlysupervised and audited as though it were apost office unit.To this end the Post Master shall detail two qualifiedmembers of the Post Office who are not members of theCommittee to audit the financial records and transactions.Upon the recommendation of the postmaster the Committeehired as manager of the cafeteria the person who had man-aged it for the Dolan Company. The cafeteria has been operatedsince 1945 by the manager under the direction of the Committee.The manager has hired the necessary employees to operate thecafeteria, established wage rates and hours of employment, andin general has established labor relations policies under thesupervision of the Committee. During the last calendar yearthe Committee purchased goods valuedin excessof $25,000,none of which was purchased outside the State of Minnesota. DECATUR TRANSFER & STORAGE, INC.633During the same period it sold over$50,000 worth of food,beverages,and miscellaneous merchandise to employees of thePost Office Department and other Federal agencies located inthe Post Office Building in St. Paul. The jurisdictional factsset forth above show that the Committee makes no out-of-Statesales or purchases,nor does it furnish services to firms overwhom the Board would assert jurisdiction.Under these cir-cumstances,without deciding whether the Committee is engagedin operations affecting commerce within the meaning of theAct, t we find that in any event,itwould not effectuate thepolicies of the Act to assert jurisdiction in this case becausethose operations do not meet the Board's requirements for theassertion of jurisdiction.'Accordingly,we shall dismiss thepetition.[The Board dismissed the petition].ICf.National Food Corporation, 88 NLRB 1500, Air Terminal Services, Inc., 67 NLRB702,Lee Stine, d/b/a Fairchild Cafeteria, 87 NLRB 667, all decided before the adoptionof the present standards for the assertion of jurisdiction.2Stanislaus Implement and Hardware Company, Ltd., 91 NLRB 618; Hollow Tree LumberCompany, 91 NLRB 635.DECATUR TRANSFER & STORAGE, INC.andCHAUFFEURS &SALES DRIVERS LOCAL UNION NO. 402, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, AFL,PetitionerDECATUR TRANSIT, INC.andCHAUFFEURS & SALESDRIVERS LOCAL UNION NO. 402, INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN & HELPERS OF AMERICA, AFL, Petitioner.Cases Nos.10-RC-2308 and 10-RC-2309. June 17, 1953DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of theNational Labor Relations Act, a consolidated hearing was heldbefore Gilbert Cohen, hearing officer.The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Murdock, Styles,and Peter-son].Upon the entire record in this case,the Board finds:1. In Case No.10-RC-2309,the Employer,Decatur Transit,Inc., is an Alabama corporation with its principal office andplace of business located in Decatur, Alabama.This corpora-tion is engaged in three separate operations:Decatur Transit105 NLRB No. 78.